DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 12/13/2019.  Currently, claims 1-12 are pending.
Claim Objections
Claims 1, 5, 6, 11 objected to because of the following informalities:  
Claim 1, line 2: Percutaneous should not be capitalized.
Claim 5, line 2: openings should be changed to opening.
Claim 6 improperly includes a sentence.
Claim 11: line 2: the period after inches should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the presence of reference characters should not affect the scope of a claim.  See MPEP 608.01(m).  As an example, claim 1 recites “a soft wire (31) inserted in the proximal end portion (14) to the distal end portion (16) in dilator (30).”  This appears to be further limiting a specific dilator (30) as opposed to any of the plurality of dilators as claimed.  Claim 2 recites in part: “wherein dimensions of the dilators (10, 20, 30) are varying between 8 F and 22 F.”  This appears to be further limiting three specific dilators (10, 20, 30).  However, as stated, the reference characters cannot be used to limit the scope of the claims.  The examiner suggests amending the claims (not limited to just the examples cited herein) to particularly point out and distinctly claim the subject matter associated with each of the dilators.  For example, applicant can specify first, second, third, fourth dilators, or use other preferred language to specify which structure is being further defined.
	Claim 1 recites the limitation "the percutaneous endoscopic gastrostomy (PEG) orifice" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, the examiner suggests amendment the limitation to “a percutaneous endoscopic gastrostomy (PEG) orifice”.
The metes and bounds of claim 1 cannot be determined as currently presented.  The preamble refers to a plurality of feeding tube orifice dilators, but the limitations refer to singular structures: “a proximal end portion (14) and a distal end portion (16) interconnected by an elongate body (12)”.  It is unclear if each of the plurality of feeding tube orifices should have a proximal end, distal end, and elongate body, or if the claim is 
Insertions are marked with --dashes-- and deletions are marked in “quotations”.
A plurality of feeding tube orifice dilators (10, 20, 30, 40) that allows users to dilate “the Percutaneous” --a percutaneous-- endoscopic gastrostomy (PEG) orifice, comprising:
--a plurality of feeding tube orifice dilators each comprising-- a proximal end portion (14) and a distal end portion (16) interconnected by an elongated body (12);
a series of measuring marks (18) “is” applied to --each of-- the feeding tube orifice dilators (10, 20, 30, 40), --each of the dilators further comprising a diameter--which is  increased progressively “in diameter through” --from-- the proximal end portion (14) to the distal end portion (16); and
a soft tipped wire (31) inserted into the proximal end portion (14) to the distal end portion (16) “in” --of a first [or one of said dilators] -- dilator (30).
The metes and bounds of claim 2 cannot be determined from the claim.  It is unclear if each of the dilators includes dimensions ranging from 8F to 22F, or if the plurality of dilators together range from 8F to 22F.
Regarding claim 3, it is unclear if the dilators are made from non-allergenic, and one of flexible plastic, rubber, or silicone, OR non-allergenic, or plastic, or rubber, or silicone .  Furthermore, the metes and bounds of what is non-allergenic cannot be 
Regarding claim 6, the metes and bounds of the claim cannot be determined.  The claim recites:  The plurality of feeding tube orifice dilators (10, 20, 30, 40) as claimed in claim 5, wherein the proximal end opening (14a) and distal end opening (16a) in dilator (20) is to hear whoosh of air flow. It could be also used to inject x-ray contrast to verify position further, if needed.
It is unclear what is meant by the limitation “is to hear a whoosh of air flow”.  Is air applied to the dilator?  What are the metes and bounds of hearing a whoosh of air flow?
The language of “It could be also used to inject x-ray contrast to verify position further, if needed” renders the claim indefinite because it is unclear whether the limitations following the phrases “could also” and “if needed” are part of the claimed invention.  See MPEP 2173.05(d).
Claim 7 should refer to a specific dilator (first, second, third, or so on, or “one of said dilators”).  If it is not referring to the same dilator in claim 1 with the soft tipped wire therethrough, the claim language should clarify which dilator is being further defined.
Claim 8 recites the limitation “wherein the proximal end (14) is begun the dilator (30) with the soft tipped wire (31).”  The claim language is indefinite because it cannot be determined what the claim is attempting to define.
	Claim 9 is indefinite because it is unclear is which dilator “the dilator” is referring back to.

	Claim 11 recites the limitation “wherein the dilator (30) the diameter of soft tipped wire (31) is at 0.038 inches., as claimed in claim 1, wherein soft tipped wire (31) is very flexible.” The wording is unclear and should be corrected.  Furthermore, the metes and bounds of “very flexible” cannot be determined from the claim.  At what point is something “very flexible” versus just “flexible” and “not flexible”, and so on.
	Claim 12 recites the limitation, “wherein total length of the dilators (10, 20) is at range of 13-15 inches.”  It is unclear if this is the length of each of the dilators, or several dilators lengths added together.  Furthermore, is unclear which of “the dilators” is being referred to, since claim 1 lacks a specific definition of “the dilators”.
	 The examiner has made an extensive effort to point out clarity and indefinite issues, as detailed above.  The applicant is strongly encouraged to double check each claim and amend as needed to properly point out and distinctly claim the invention in a clear manner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0024089 to Levine et al. 
Regarding claim 1, Levine discloses a plurality of feeding tube orifice dilators ([0039] Several variations of the dilator can be manufactured for ease of selection) that allows users to dilate the Percutaneous endoscopic gastrostomy (PEG) orifice (abstract, used for dilatation of cavities), comprising:
a proximal end portion (proximal end of 110 at 120 or 310 at 320) and a distal end portion (112, 312) interconnected by an elongated body (110, 310);
a series of measuring marks ([0046]) is applied to the feeding tube orifice dilators which is increased progressively in diameter through the proximal end portion (proximal end of 110, 310, see figures 1, 3A-3B) to the distal end portion (112, 312, see figures 1, 3A-3B) [0026, 0028]; and
a soft tipped wire ([0031], guidewire, not shown) inserted into the proximal end portion to the distal end portion in dilator. ([0031] Shaft portion (proximal end) and tapered tip portion, through the distal end, allows passage of guidewire)
Regarding claim 2, Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 1, wherein dimensions of the dilators are varying between 8 F and 22 F. ([0026] from 4Fr to 30Fr and larger if needed.)

Regarding claim 4, Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 1, wherein the distal end portion (112, 312) in dilators is substantially solid. (The examiner asserts the material at the ends 112, 312 is substantially solid because it is made of flexible thermoplastic.)
Regarding claim 5, Levine discloses the plurality of feeding tube orifice dilators includes in dilator a proximal end openings (lumen to 120, 320) and a distal end opening (at 112, 312) and is hollow on the inside. ([0031] center channel of 110; 340 of figure 3B)
Regarding claim 6, Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 5, wherein the proximal end opening and distal end opening in dilator is to hear whoosh of air flow. It could be also used to inject x-ray contrast to verify position further, if needed. (The examiner asserts if air with enough pressure were blown through the passageway/lumen of dilators, a whooshing sound would be able to be heard.  Furthermore, since there is a defined passageway, a user would be capable of inserted contrast therethrough if needed.)
Regarding claim 8, Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 5, wherein the proximal end is begun the dilator with the soft tipped wire.  ([0031] Shaft 120 (which is proximal portion of 110) and 110 allow guidewire therethrough.  
Regarding claim 9, Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 1, wherein the dilator is inserted and removed prior to inserting the feeding tube after the opening is enlarged.  (This is a functional limitation of the claimed device.  The examiner asserts the claimed dilator is capable of being inserted and removed prior to inserting a feeding tube after the opening is enlarged, because it is intended for use in vessels, tracts, or cavities [0008] and the structural limitations have been met.)
Regarding claim 10, Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 1, wherein the dilator is intended when only further dilation of the PEG orifice is needed. (The examiner notes this is a functional limitation of the claimed device.  The dilator is capable of being intended for use only when further dilation of the orifice is needed, otherwise the dilator would not be needed.  Furthermore, an intended use does not preclude others from using it in other manners or for other uses.)
Regarding claim 11, Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 1, wherein the dilator the diameter of soft tipped wire is at 0.038 inches ([0040] specifically discloses 0.038in), as claimed in claim 1, wherein soft tipped wire is very flexible ([0047] guidewire is capable of kinking, therefore the examiner asserts this shows it is very flexible).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levine.
Levine discloses the plurality of feeding tube orifice dilators as claimed in claim 1, but does not disclose a specific embodiment wherein diameter of the proximal end of dilator is at 12 F and diameter of the distal end portion is at 22 F.
12-21 Fr, urological applications 28Fr-30Fr.)  Thus, Levine teaches differing ranges for differing applications of use.  Before the effective filing date of applicant’s invention, it would have been an optimization within the prior art conditions to arrive at a dilator specifically ranging from 12F to 22F, which would be chosen based upon the intended use and application, as taught by Levine. 
Regarding claim 12, Levine discloses applicant’s invention substantially as claimed as disclosed above, but does not disclose wherein the total length of the dilators ranges from 13-15 inches.  Levine discloses varying lengths over the amount of taper ([0029-0030, 0034]).  Thus, total length is based upon the range of diameters and the amount of taper (diameter/length).  Before the effective filing date of applicant’s invention, it would have been an optimization within the prior art conditions to arrive at a dilator ranging from 13-15 inches, which would be chosen based upon the amount of taper required for the application, as well as the length required to appropriately reach the desired target area within a patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783